Name: Commission Implementing Directive (EU) 2019/69 of 16 January 2019 laying down technical specifications for alarm and signal weapons under Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance.)
 Type: Directive_IMPL
 Subject Matter: executive power and public service;  technology and technical regulations;  international security;  defence;  trade policy
 Date Published: 2019-01-17

 17.1.2019 EN Official Journal of the European Union L 15/22 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2019/69 of 16 January 2019 laying down technical specifications for alarm and signal weapons under Council Directive 91/477/EEC on control of the acquisition and possession of weapons (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/477/EEC of 18 June 1991 on control of the acquisition and possession of weapons (1), and in particular Article 10a(3) thereof, Whereas: (1) Annex I to Directive 91/477/EEC provides that objects which correspond to the definition of a firearm set out in that Directive are not included in that definition if they are designed for alarm, signalling or life-saving purposes and can only be used for the stated purpose. (2) Some devices designed for alarm, signalling or life-saving purposes that are currently available on the market can be easily converted to firearms using ordinary tools. Therefore, in order to count as an alarm and signal weapon for the purposes of Directive 91/477/EEC and to avoid the controls that apply to firearms under that Directive, devices should be such that they cannot be modified through the use of ordinary tools either to expel or to become capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant. (3) The specification described in recital (2) should form part of a package of technical specifications aimed cumulatively at ensuring that a device is not capable of being converted to expel a shot, bullet or projectile by the action of a combustible propellant. In particular, as the barrel of a device is critical for the conversion of such devices into firearms, the barrel should be such that it cannot be removed or modified without making the whole device inoperable. In addition, irremovable barriers should be inserted in the barrel, and the cartridge chamber and barrel should be offset, tilted or staggered in such a way as to prevent ammunition from being loaded in and fired from the device. (4) In order to ensure that the technical specifications for alarm and signal weapons are suitable for the wide variety of alarm and signal weapons that currently exist, the specifications laid down by this Directive should take into account commonly accepted international standards and values for cartridges and chambers for alarm and signal weapons, in particular Table VIII of the Tables of Dimensions of Cartridges and Chambers (TDCC) established by the Permanent International Commission for the Proof of Small Arms (C.I.P.). (5) To deter alarm and signal weapons from being easily converted into firearms, Member States should ensure that weapons manufactured in or imported into the Union are subject to checks in order to determine their compliance with the technical specifications laid down by this Directive. The checks could, for example, involve checking different models or types of device, or individual devices, or both. (6) Member States should be required to provide each other, on request, with information about the results of the checks carried out by them on alarm and signal weapons. In order to facilitate that exchange of information, Member States should be required to designate at least one national focal point capable of providing the information to other Member States. (7) With a view to facilitating the carrying out of checks on alarm and signal weapons, Member States should be required to cooperate with each other in the carrying out of such checks. (8) This Directive is without prejudice to Article 3 of Directive 91/477/EEC. (9) In accordance with the Joint Political Declaration of 28 September 2011 of Member States and the Commission on explanatory documents (2), Member States have undertaken to accompany, in justified cases, the notification of their transposition measures with one or more documents explaining the relationship between the components of a directive and the corresponding parts of national transposition instruments. (10) The measures provided for in this Directive are in accordance with the opinion of the Committee established by Article 13b(1) of Directive 91/477/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Technical specifications Member States shall ensure that, in order not to be considered a firearm under Directive 91/477/EEC, devices with a cartridge holder which are designed to fire only blanks, irritants, other active substances or pyrotechnic signalling rounds are required to comply at all times with the technical specifications set out in the Annex to this Directive. Article 2 Checking compliance with the technical specifications 1. Member States shall ensure that devices of a kind referred to in Article 1 are subject to checks in order to determine their compliance with the technical specifications set out in the Annex. 2. Member States shall cooperate with each other in carrying out the checks referred to in paragraph 1. Article 3 Exchange of information Upon request, a Member State shall provide another Member State with the results of the checks carried out by it in accordance with Article 2. For these purposes, each Member State shall designate at least one national focal point to provide such results, and shall communicate the contact details of the national focal point to the Commission. Article 4 Transposition provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 17 January 2020 at the latest. They shall immediately inform the Commission thereof. When Member States adopt those measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Brussels, 16 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 13.9.1991, p. 51 (2) OJ C 369, 17.12.2011, p. 14. ANNEX Technical specifications for devices referred to in Article 1 1. The devices are such that they meet the following requirements: (a) they are capable of shooting pyrotechnic signalling rounds only if an adaptor at the muzzle is attached; (b) they have a durable device within the device that prevents the firing of cartridges loaded with single or multiple solid shots, solid bullets or solid projectiles; (c) they are designed for a cartridge listed in, and complying with the dimensions and other standards referred to in, Table VIII of the Tables of Dimensions of Cartridges and Chambers (TDCC) established by the Permanent International Commission for the Proof of Small Arms (C.I.P.), as that Table applies in the version in effect at the time of adoption of this Directive. 2. The devices are not capable of being modified through the use of ordinary tools to expel, or to become capable of being converted to expel, a shot, bullet or projectile by the action of a combustible propellant. 3. All essential components of the devices are such that they cannot be fitted or used as essential components of firearms. 4. Barrels of the devices are not capable of being removed or modified without significantly damaging or destroying the device. 5. In the case of devices with a barrel not exceeding 30 centimetres or whose overall length does not exceed 60 centimetres, the device incorporates irremovable barriers along the full length of the barrel such that a shot, bullet or projectile is not able to pass through the barrel by the action of a combustible propellant, and such that any free space left at the muzzle is no more than 1 cm in length. 6. In the case of devices not falling within point 5, the device incorporates irremovable barriers on at least one third of the barrel length such that a shot, bullet or projectile is not able to pass through the barrel by the action of a combustible propellant, and such that any free space left at the muzzle is no more than 1 cm in length. 7. In all cases, whether the device falls within point 5 or point 6, the first barrier in the barrel is placed as close as possible after the chamber of the device while allowing the expulsion of gases through exit holes. 8. For devices designed to fire only blanks, the barriers referred to in point 5 or point 6 wholly block the barrel apart from one or more exit holes for gas pressure. In addition, the barriers wholly block the barrel in such a way that no gas can be fired from the front of the device. 9. All barriers are permanent and incapable of being knocked out without destroying the chamber or barrel of the device. For devices designed to fire only blanks, the barriers are wholly made of a material which is resistant to being cut, drilled, bored or ground (or any similar process) and which has a minimum hardness of 700 HV 30 (according to the Vickers hardness test). For devices not covered by the second subparagraph of this point, the barriers are made of a material which is resistant to being cut, drilled, bored or ground (or any similar process) and which has a minimum hardness of 610 HV 30. The barrel may have a channel along its axis to enable the irritants or other active substances to be expelled from the device. In either case, the barriers are such that they prevent occurrence of the following: (a) creation or enlargement of a hole in the barrel along its axis; (b) removal of the barrel, except where the frame and chamber area of the device is rendered useless as a result of the removal, or where the integrity of the device is so compromised that it cannot be used to form the basis of a firearm without significant repair or addition. 10. The cartridge chamber and barrel are both offset or tilted or staggered in such a way as to prevent ammunition from being loaded in and fired from the device. In addition, in the case of revolver-type devices: (a) the cylinder chamber front openings are narrowed to ensure that bullets are blocked in the chamber; (b) those openings are offset to the chamber.